ACCEPTED
                                                                                                                                           04-15-00318-CV
                                                                                                                               FOURTH COURT OF APPEALS
                                                                                                                                    SAN ANTONIO, TEXAS
                                                                                                                                      7/23/2015 5:20:36 PM
                                                                                                                                            KEITH HOTTLE
                                                                                                                                                    CLERK
                                               LANGLEY & BANACK
                                                               INCORPORATED

                                                      Attorneys and Counselors at Law

                                                                                                                    FILED IN
Catherine M. Stone                                                                                           4th COURT OF APPEALS
 Board Certified - Civil Appellate Law                                                                        SAN ANTONIO, TEXAS
 Texas Board of Legal Specialization
Email Address: cstone@langleybanack.com                                                                      07/23/15 5:20:36 PM
                                                                                                               KEITH E. HOTTLE
                                                                                                                     Clerk
                                                               July 23, 2015


        Keith E. Hottle, Clerk
        Fourth Court of Appeals
        Cadena-Reeves Justice Center
        300 Dolorosa, Suite 3200
        San Antonio, Texas 78205

                   Re:       VACATION LETTER
                             Case No. 04-15-00318-CV; Gemini Insurance Co. and Berkley Oil and Gas
                             Specialty Services, LLC v. Drilling Risk Management, Inc.; Fourth Court
                             of Appeals, San Antonio, Texas

         Dear Mr. Hottle:

                   I am scheduled to be out of my office on the following days:

                   September 2-4, 2015; and
                   October 14 - 28, 2015.

                     Please do not schedule any hearings on these dates. Thank you.

                                                                       Sincerely,

                                                               ~A-Pt~})J.;O - ~
                                                               ~;i~M. Stone
         CMS:thr

         cc:         R. Russell Hollenbeck
                     Charles Joseph Cain




                                        TRINITY   PLAZA   II   •   745     EAST       MULBERRY,        STE      900

                     SAN   ANTONIO,         TEXAS   78212-3166             •   T   210.736 . 6600       •   F   210.735.6889

                                                     WWW.LAN G LEYBANAC K . COM


            SAN      ANTONIO        •     CARRIZO   SPR IN GS      •   EAGLE       PASS        •   KARNES   CITY      •   CASTROVILLE

                                                          ..,........
                                                            iii MERITAS' LAW FIRMS WORLDWIDE